Citation Nr: 0325804	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-13 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral tinea 
pedis (claimed as jungle rot).  

2.  Entitlement to an increased rating for retrolisthesis of 
L5-S1, with disc herniation, currently evaluated 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1984 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  A decision in December 1996 denied service 
connection for jungle rot of both feet; the veteran disagreed 
with that decision.  A decision in September 1998 denied an 
increased rating for the veteran's service-connected back 
disability; the veteran also disagreed with that 
determination.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in May 
2003.  

In February 1999, the RO denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  The veteran withdrew that 
claim at the May 2003 hearing.  


REMAND

At the veteran's personal hearing, he testified that he had 
in his possession service medical records that documented 
treatment of his foot condition in service, records that do 
not appear to be associated with the claims file.  He was 
advised to submit those records, and any records so received 
should be reviewed in conjunction with that claim.  

During the pendency of the veteran's appeal, three 
significant changes in the law have occurred.  First, 
recently enacted legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Further, VA must specifically notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  On Remand, the RO 
should ensure compliance with all provisions of the VCAA.  

In addition, in September 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome and, in September 
2003, revised the criteria for evaluating diseases and 
injuries of the spine.  The Court has held that, in such 
instances, an appellant's claim must be evaluated under the 
provisions of both sets of criteria, the old and the new, 
applying the criteria that are more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  On Remand, the RO should provide 
the veteran with both sets of revised rating criteria and 
should again consider the veteran's claim under both sets of 
criteria.  Further, as directed by the CAFC, the RO should 
consider assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b).  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his appealed 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter 
should include notice as to the specific 
types of evidence that would help 
establish his claim for an increased 
rating for retrolisthesis of L5-S1, with 
disc herniation.  In addition, the RO 
should furnish the veteran with a copy of 
the revised criteria for evaluating 
degenerative disc disease and 
disabilities of the spine.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his back and foot 
disabilities since May 1999.  The RO 
should request copies of the records of 
all treatment indicated by the veteran.  
In particular, the RO should request the 
report of an MRI of the veteran's back 
that was reportedly ordered in May 2002 
in conjunction with a VA compensation 
examination.  All records received should 
be associated with the claims file.  

3.  The RO should request that the 
veteran submit all service medical 
records that are in his possession.  

4.  Upon completion of all notification 
and evidentiary development directed 
above, as well as any other development 
indicated by the evidence, the RO should 
schedule the veteran for an orthopedic 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
lower back disability.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  

In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner's report should 
include clinical findings to enable 
evaluation of the service-connected back 
disability under the old and the  revised 
criteria concerning intervertebral disc 
syndrome and also diseases and injuries 
of the spine.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

5.  Thereafter, the RO should again 
consider the veteran's claim for an 
increased rating for his service-
connected low back disability, under both 
the old and the revised rating criteria 
for intervertebral disc syndrome and the 
old and revised rating criteria for 
disabilities of the spine, and should 
specifically include consideration for 
referral to VA's Undersecretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  If 
additional evidence is received 
concerning the issue of service 
connection for bilateral tinea pedis, the 
RO should also again consider that claim.  
If any action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



